Citation Nr: 0902228	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-21 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus with hypertension and diabetic 
nephropathy.

2.  Entitlement to an effective date earlier than February 
27, 2004, for the grant of service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than February 
27, 2004, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2008, the veteran testified at a travel Board 
hearing.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus with hypertension and 
diabetic nephropathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an April 2002 rating decision, the RO denied service 
connection for PTSD.

2. The veteran again submitted a claim for service connection 
for PTSD on February 27, 2004.

3.  By an August 2004 rating decision, the RO granted service 
connection for PTSD, effective February 27, 2004.

4.  It is not shown that the veteran was unable to engage in 
substantial gainful activity prior to February 27, 2004, due 
to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 27, 2004, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2008).

2.  An effective date earlier than February 27, 2004, for the 
grant of TDIU is not warranted.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.155, 3.400 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete VCAA-compliant notice was sent in August 2005 and 
May 2006 and the claims were readjudicated in a March 2007 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Resolution of these claims turn on the Board's application of 
the relevant law and regulations governing effective dates 
for reopened claims and increased ratings to the evidence 
already associated with the claims file.  Thus, there is no 
duty to provide an examination or to obtain a medical  
opinion as it could not affect adjudication of either claim.  
Consequently, there is no further duty to assist the veteran 
with the development of his earlier effective date claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  

Factual Background

By an April 2002 rating decision, the RO denied service 
connection for PTSD.  The veteran did not appeal the RO's 
decision and the decision became final.

The veteran filed an application to reopen the claim for PTSD 
which was received on February 27, 2004. 

The veteran also filed a claim for TDIU which was received on 
July 13, 2004.  He indicated that he last worked full-time in 
September 2003.  The veteran's only service-connected 
disability at the time of his July 2004 claim was for 
shrapnel injury scars rated as 10 percent disabling. 

By an August 2004 rating decision, the RO granted service 
connection for PTSD with a 70 percent evaluation and assigned 
an effective date of February 2, 2004, the date of the 
application to reopen the claim.  Service connection was also 
granted for diabetes mellitus with a 20 percent evaluation 
and assigned an effective date of January 30, 2003.  The 
decision also granted entitlement to TDIU effective February 
27, 2004, finding that recent VA psychiatric examination 
determined that the veteran was unemployable due to his PTSD.  
A combined disability rating of 80 percent was assigned.  The 
February 27, 2004, effective date was assigned on the basis 
that prior to that date the veteran did not have any service-
connected disabilities which met the schedular requirements 
for TDIU.  

The veteran appealed the effective dates assigned for service 
connection for PTSD and for TDIU.  He argued that the date 
for service connection for PTSD should go back to May 1988.  
Specifically, he contends that the evidence of record 
substantiates that his PTSD condition has been chronic since 
service and has resulted in many years of unemployability.  
In support of his claim, he has submitted a copy of an award 
letter from the Social Security Administration (SSA) showing 
eligibility for disability benefits beginning in February 
2005 and a February 1988 VA Certificate of Eligibility for 
Job Training.  

The veteran also testified at an August 2008 hearing that he 
had initially written a letter to the VA in 1977 that he was 
experiencing employment problem.  He further testified that 
he has suffered from PTSD for many years but was not 
diagnosed with the disorder until recently.   He stated that 
he received vocational rehabilitation in early 1982.   

The record reflects that the VA attempted to obtain the 
veteran's vocational rehabilitation folder but was 
unsuccessful.  There is no evidence that the veteran was a 
participant in a vocational rehabilitation program. 

Criteria

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase (which includes a claim 
for a TDIU) will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

As an exception, an effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year prior to the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2008); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 
C.F.R. § 3.157(b), once a claim for compensation has been 
allowed, receipt of VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  Id.

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability. Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Earlier Effective Date for Service Connection for PTSD

Following the RO's denial of the veteran's claim in April 
2002, the veteran did not submit another claim for service 
connection for PTSD until February 27, 2004.  In the absence 
of a claim of clear and unmistakable error, which has not 
been filed in this case, there is no basis for an earlier 
effective date.  38 C.F.R. § 3.400(r).  In reaching this 
decision, the Board notes that the effective date of service 
connection cannot be based on the date of the earliest 
medical evidence showing that the veteran had PTSD that was 
related to service.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  

Although the Board sympathizes with the veteran, his reopened 
claim for service connection for PTSD was not received by the 
VA until February 27, 2004.  Thus, there is no basis on which 
an earlier effective date may be assigned and the claim is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (in a case where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law).

Earlier effective date for TDIU

In the present case, the veteran was awarded an effective 
date of February 27, 2004, as this was the date that the RO 
found he met the schedular criteria under 38 C.F.R. § 4.16 
for a TDIU.  As noted above, his award of service connection 
for PTSD, with a 70 percent rating was also effective from 
February 27, 2004.  In that same decision, the RO granted 
service connection for diabetes mellitus and assigned a 
20 percent evaluation, effective from January 30, 2003.  The 
veteran had previously been awarded a 10 percent rating for 
shrapnel scar wounds, bringing his total combined disability 
rating to 80 percent, and qualifying him for TDIU under 
38 C.F.R. § 4.16(a).

Prior to that date, the veteran did not have a combined 
rating of 70 percent or more. Also, the evidence does not 
establish that the veteran was rendered unemployable due 
solely to his service-connected disabilities prior to that 
date, indicating a total rating was not warranted under 38 
C.F.R. § 4.16(b).  Thus, because the veteran did not become 
eligible for a TDIU prior to February 27, 2004, an earlier 
effective date cannot be assigned in the present case, as 
this was the earliest date entitlement arose.   

The SSA award letter shows that the veteran was awarded 
disability payments from 2005, which is after the date of the 
grant for TDIU benefits.  Thus, the award of SSA disability 
benefits is of no probative value in the veteran's claim.  
Furthermore, there is no indication of any correspondence or 
an informal claim for a TDIU prior to the receipt of the 
veteran's formal claim for TDIU in July 2004.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
There simply is no appropriate legal basis for assignment of 
an effective date for a grant of TDIU prior to February 27, 
2004.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine does not apply.  See 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an effective date earlier than February 27, 
2004, for service connection for PTSD is denied.

Entitlement to an effective date earlier than February 27, 
204, for a TDIU is denied.


REMAND

As to the claim for an initial rating in excess of 20 percent 
for diabetes mellitus with hypertension and diabetic 
nephropathy, the veteran last underwent a VA examination for 
the service-connected disorder in November 2004.

The veteran testified at the August 2008 hearing that he is 
currently receiving insulin for his diabetes and that he was 
placed on a restricted diet.  He reported that he was seeing 
a VA physician at the Orlando, VAMC every 90 days for his 
diabetes mellitus.  VA outpatient treatment records dated in 
July 2008 confirm that the veteran is receiving insulin for 
the treatment of his diabetes mellitus.  

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the veteran's 
diabetes mellitus with hypertension and diabetic nephropathy 
and requires a remand for further investigation by a medical 
professional as the Board is prohibited from substituting its 
own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The duty to assist includes providing a thorough 
and contemporaneous medical examination when the record does 
not adequately reveal the current state of the claimant's 
disability.  38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Orland VAMC all 
records of evaluation and/or treatment for 
the veteran's diabetes mellitus with 
hypertension and diabetic retinopathy, 
since July 2008.  All records/responses 
received should be associated with the 
claims file.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of the service-
connected diabetes mellitus with 
hypertension and diabetic nephropathy.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner. The examiner should assess all 
current symptomatology related to the 
service-connected diabetes mellitus, and 
any other disorders associated therewith.

3.  After completion of the foregoing, 
readjudicate the veteran's claim for an 
initial rating in excess of 20 percent for 
diabetes mellitus with hypertension and 
diabetic nephropathy.  If the 
determination of this claim remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


